Citation Nr: 1545639	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-15 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of chondrosarcoma of the subglottis, to include status post total laryngectomy, (laryngeal cancer), to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In addition to the paper claims file, there is a Virtual VA paperless claims file that contains documents that are duplicative of those contained in the paper claims file with the exception of additional VA treatment records that have been reviewed by the RO and the Board.  A review of the Veterans Benefits Management System (VBMS) reveals a May 2014 Statement of the Case, a March 2015 Supplemental Statement of the Case, an April 2015 Veteran's statement, and a May 2015 brief from the Veteran's representative.


FINDINGS OF FACT

1.  The Veteran does not have service in Korea on the demilitarized zone (DMZ) from April 1968 through August 1971 and is thus not presumed to have been exposed to herbicides.

2.  The Veteran's chondrosarcoma of the subglottis, status post laryngectomy, did not manifest in service or within one year of separation from service, and has not been shown to be causally or etiologically related to service, including herbicide exposure therein. 


CONCLUSION OF LAW

Chondrosarcoma of the subglottis, status post total laryngectomy, was not incurred in service, may not be presumed to have been so incurred, and is not due to herbicide exposure in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) ; see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO sent the Veteran a notice letter in May 2012 that informed him of what the evidence must show to substantiate a claim for service connection.  The letter also advised him of the division of responsibilities in obtaining the evidence and explained how disability ratings and effective dates are determined.  The letter was sent prior to the rating decision which is on appeal.  Thus, the Board concludes that the duty to notify has been satisfied. 

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records (STRs) have been obtained.  Also, all identified, available, and relevant post-service medical records, including VA treatment records, have been associated with the claims file and were reviewed by the RO and Board in connection with the claim.  The RO sent a Personnel Information Exchange System (PIES) request for exposure to herbicides which was completed in May 2012.  The response was negative for records of exposure to herbicides in service. 

The Veteran has not been afforded a VA examination with respect to this claim.  However, the Board finds that a VA examination is not necessary in order to decide this claim.  In disability compensation claims, the VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  McLendon v. Nicholson, 20 Vet App. 79 (2006).  Here, as discussed below, the evidence of record does not establish that the Veteran was exposed to Agent Orange and the Veteran does not allege any other in-service event, injury, or disease.  Accordingly, a VA examination is not warranted.

The Board finds that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For the foregoing reasons, the Board concludes that VA has fulfilled the duty to notify and duty to assist the Veteran in this case.  Thus, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), (b).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, such as laryngeal cancer, may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The term "chronic disease, whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  The Board notes that 38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  This list includes malignant tumors.  

Alternatively, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases include, among others, respiratory cancers such as laryngeal cancer.  

The Department of Defense has acknowledged that herbicides were used in Korea from April 1968 through July 1969 along an area of the Demilitarized Zone (DMZ), including a strip of land 151 miles long and up to 350 yards wide from the fence to north of the "civilian control line."  On February 24, 2011, 38 C.F.R. § 3.307 was amended to include service between April 1, 1968, and August 31,1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been used during that period.  38 C.F.R. § 3.307(a)(6)(iv)).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for laryngeal cancer.

The Veteran contends that his laryngeal cancer is due to his alleged exposure to herbicides during his service at the DMZ in Korea.  The Veteran does not contend, and the record does not suggest, that he had service in Vietnam.  Moreover, the Veteran has not asserted that his laryngeal cancer is related to any other in-service event or injury other than herbicide exposure.  

VA treatment records demonstrate that the Veteran has been diagnosed with chondrosarcoma of the subglottis (lower portion of the larynx) and underwent a subsequent total laryngectomy.  Accordingly, the first element of service connection, medical evidence of a current disability, is met.  Thus, the question here is whether such disability is related to service.

The Veteran's service treatment records do not show that laryngeal cancer manifested during service.  There are no complaints, treatment, or diagnoses related to any throat problems.  The Veteran's September 1967 separation examination revealed a normal mouth and throat examination and was negative for ear, nose, or throat trouble. 

The post-service medical records do not document any throat or larynx disorders within the one year presumptive period following separation from service.  A July 1969 physical examination revealed the mouth showed no lesions, tonsils were present and pharynx was clear.  There was no spastic or flaccid paralysis of the muscles of the neck and no tracheal tug.  An October 2003 VA treatment record refers to squamous cell carcinoma of the vocal cord, status post resection in 1991 and again in October 2002.  As the Veteran has a diagnosis of laryngeal cancer, section 3.303(b) is applicable.  However, laryngeal cancer was not diagnosed or identified during active service.  Thus, the symptoms consistent with laryngeal cancer were not continuous from service; the evidence indicates that the first medical documentation of laryngeal cancer was decades after separation from service. 

In this case, there is no dispute that the Veteran served for a period of time at Camp Casey in Korea.  His STRs include a health record-abstract of service which shows he served in B Company, 1st Battalion, 23rd Infantry in Korea from March 1966 to March 1967.  The Veteran has claimed that he served in Korea from March 1966 to April 1967.  See Veteran's May 2012 statement.  He stated that he was exposed to herbicides in barrels and while patrolling the DMZ where he cleared the brush.  However, as discussed, VA has acknowledged that herbicides were used in Korea from April 1968 through August 1971 along the DMZ.  The Veteran's service falls outside the timeframe of possible exposure to herbicides in Korea; thus, he is not entitled to presumptive service connection for laryngeal cancer based on exposure to herbicides used at the DMZ in Korea pursuant to 38 C.F.R. § 3.307(a)(6)(iv).  Additionally, the PIES response received indicates that there is no evidence of Agent Orange exposure outside of the presumptive time period.  Thus, the Board finds that the Veteran was not exposed to Agent Orange.  

Here, the only evidence that supports the Veteran's claim for entitlement to service connection for laryngeal cancer are his own statements.  To the extent the Veteran has alleged in-service onset of his laryngeal cancer, he is not competent to relate his laryngeal cancer to service, including herbicide exposure therein.  The Veteran stated that he "never knew he had cancer while in the Army" and that he never went on sick call because the throat cancer was slow growing.  Lay testimony is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, there is no evidence the Veteran has medical training or is competent to report on the origin of his laryngeal cancer.  This is a complex medical determination, the onset and development of cancerous cells, which may be distinguished from conditions capable of lay observation, such as ringing in the ears and varicose veins.  

In summary, the competent evidence of record does not suggest that the Veteran's laryngeal cancer manifested in service or within one year following discharge from service.  Moreover, the evidence does not establish that the Veteran was exposed to herbicides during his military service such that his claimed disability may be presumed to be related to service pursuant to 38 C.F.R. § 3.307 and 3.309(e), or on a direct basis due to direct evidence of Agent Orange exposure.  As such, the criteria for service connection are not met and the claim must be denied.

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of chondrosarcoma of the subglottis, to include status post laryngectomy, to include as due to herbicide exposure, is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


